Citation Nr: 1527539	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2012 rating decisions of the VA Regional Office (RO) in St. Louis, Missouri.  

The case was remanded in June 2014 to obtain additional treatment records and an addendum medial opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has tinnitus that is as least as likely as not related to his military service.


CONCLUSION OF LAW


The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal in full, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

The Veteran's service treatment records (STRs) show no complaints of tinnitus.  As noted previously by the Board in June 2014, the Department of Defense (DOD) has indicated the Veteran's military occupation specialty (MOS) of aviation boatswain's mate involves a high probability of hazardous noise exposure.  Therefore, in-service acoustic trauma is conceded.  

A May 2011 statement from the Veteran shows that he reported having constant noise in his ears ever since working with jet aircraft in service.  Post-service treatment records reveal that the Veteran reported having a "horrible" memory in May 2011.  A record dated in February 2012 shows that the Veteran reported no tinnitus.  However, he reported having tinnitus at night in August 2012.

The Veteran was afforded a VA examination in August 2012.  He reported possible one-sided constant tinnitus, but he stated he was unsure.  The examiner noted that when asked if he heard the tinnitus right now, the Veteran answered no.  He reported having memory problems.  The examiner stated that the Veteran reported at the end of the testing that he heard the tinnitus in both ears.  The examiner noted that the Veteran was indecisive about his answers.  The onset was while in the military; the Veteran reported that it started one day, but linked to no event.  The examiner opined that it was less likely than not caused by or a result of military noise exposure.  The rationale was that there were no reports or complaints of hearing loss in the service medical records.  The examiner noted that there was no documentation of acoustic trauma.  The examiner also noted that the Veteran was indecisive and unclear about his statements on his tinnitus.  The examiner observed that he stated that it started while in the military, but there was no documentation in the service medical records to support that claim.  The examiner concluded that due to those findings it was their opinion that the tinnitus was less likely than not caused by or a result of military service.

An addendum medical opinion was obtained in July 2014.  The examiner noted that the Veteran was vague about his tinnitus reports during the 2012 examination.  The examiner observed that the Veteran reported being exposed to noise while in service, but reported wearing hearing protection at those times.  The examiner opined that as the audiometric data in the STRs and from the examination in 2012 showed normal hearing thresholds, acoustic damage was not supported.  The examiner noted that there were no reports or complaints of tinnitus in the STRs.  The examiner noted that upon review of the Veteran's primary care visits at the VA from 2004 to the present, the Veteran never reported tinnitus.  The examiner also noted that in March 2006, the Veteran specifically denied tinnitus, which was 34 years post service.  [The Board observes that such record is not in the claims file; however, in light of granting service connection, a remand to obtain additional treatment records is not necessary.]  

The examiner opined that if tinnitus was not present 34 years post service, then it was not related to noise exposure in service.  The examiner reported that tinnitus was a symptom, not a disease, and that a wide range of conditions could cause tinnitus.  The examiner opined that it often occurred as a result of some inner ear or auditory nerve problem, but was also seen with a wide range of other problems.  The examiner concluded that tinnitus was not caused by a result of military noise exposure.  The examiner reiterate that there were no documents to support the onset of tinnitus during service, acoustic trauma was not supported by the audiometric data, and there were no records of tinnitus in the primary care visits at the VA.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus.  It also shows that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his tinnitus is related to his in-service acoustic trauma.

Of particular importance to the Board are the Veteran's contentions.  The Veteran's contentions throughout this appeal have shown that the onset of his tinnitus began in service.  The Board finds the Veteran competent and credible.  In finding the Veteran credible, the Board acknowledges the VA examiner's reports of vagueness in the Veteran's statements regarding his tinnitus during the 2012 examination.  The Board also acknowledges the report of the Veteran's memory problems.  However, the Board finds that such memory problems and vagueness are not sufficient to contradict the Veteran's assertions throughout this appeal that his tinnitus had its onset in service.  In this regard, the Board observes that the Veteran is currently service-connected for posttraumatic stress disorder (PTSD) based on a reported stressor that the RO was able to confirm occurred.  The fact that the Veteran was proven credible in regards to his reported PTSD stressor supports the Board's finding that the Veteran in general is credible.  Consequently, the Veteran's competent and credible statements support a finding that his tinnitus is related to his military service.  

The Board acknowledges the negative nexus opinions from the VA examiner.  However, the examiner's opinions discount the Veteran's reports of having tinnitus during service.  Additionally, the 2014 negative opinion relied, in part, on the absence of tinnitus being reported in the Veteran's post-service treatment records.  However, as noted above, the Veteran specifically reported tinnitus in an August 2012 treatment record.  Therefore, as the examiner's rationale is partly based on an incorrect factual basis, the Board finds that it lacks probative value.  As such, notwithstanding the VA examiner's opinions, when considering the Veteran's contentions and in affording him the benefit-of-the-doubt, the evidence supports a finding of service connection.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.



ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


